United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
NASHVILLE, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1782
Issued: January 27, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 24, 2013 appellant filed a timely appeal from a May 30, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP), which denied her occupational disease
claim and a June 28, 2013 nonmerit decision denying her reconsideration request. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that her hernia
condition was causally related to factors of her employment; and (2) whether OWCP properly
denied appellant’s June 13, 2013 request for reconsideration under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 24, 2012 appellant, then a 62-year-old mail carrier, filed an occupational disease
claim alleging that on July 6, 2012 she experienced pain in her stomach and upper thigh after
loading her vehicle. She explained that the pain continued to progress while on her route until
she became nauseated and had to ask for assistance. Appellant stopped work on July 6, 2012 and
retired from federal service effective September 25, 2012.
In a July 7, 2012 computerized tomography (CT) scan report, Dr. Andrew Dyer, a Boardcertified diagnostic radiologist, noted a distal small bowel obstruction with a transition point
located at what was believed to represent a right femoral hernia. He also observed degenerative
disc disease and facet arthropathy at L5-S1. Dr. Dyer diagnosed a distal small bowel obstruction
associated with a right femoral hernia, cholelithiasis and trace free fluid in the abdomen and
pelvis.
In a July 7, 2012 surgical report, Dr. Rodney A. Martin, a Board-certified surgeon, noted
appellant’s diagnosis of strangulated right femoral hernia with small bowel obstruction and
gangrene of a loop of small bowel. He stated that she underwent a small bowel resection with
primary anastomosis and mesh repair of right femoral hernia.
In July 12, 2012 hospital and discharge reports, Dr. Martin related that appellant was
examined for a one-day history of a mass in the right groin associated with severe pain, nausea
and vomiting. Appellant was admitted to the hospital and underwent a small bowel resection and
repair of a right femoral hernia. Dr. Martin reviewed her history and noted that a CT scan of the
abdomen showed a small bowel obstruction with a transition point in a right femoral hernia.
Upon examination of appellant’s abdomen, he observed tenderness and a nonreducible mass in
the crease of the right thigh consistent with a femoral hernia. Dr. Martin diagnosed bronchitis
and strangulated right femoral hernia with a small bowel obstruction and gangrene of the small
bowel. He advised appellant to avoid heavy lifting or strenuous activity.
By letter dated August 9, 2012, OWCP advised appellant that the evidence received was
insufficient to establish her claim. It requested additional evidence to establish that she sustained
a diagnosed medical condition as a result of factors of her employment. In a separate letter,
OWCP requested additional evidence from the employing establishment regarding the accuracy
of appellant’s statements related to her claim and a description of her duties as a mail carrier.
In a July 23, 2012 report, Dr. Martin conducted a postsurgery examination of appellant.
He observed normal bowel sounds and no tenderness in her abdomen. Dr. Martin stated that the
right groin incision was healing well.
In a letter dated September 13, 2012, OWCP requested additional medical evidence from
appellant to establish that her hernia condition was causally related to her employment. It
provided her with an additional 30 days to submit the required evidence.
In a July 7, 2012 report, Dr. Alan C. Taylor, Board-certified in emergency medicine,
related appellant’s complaints of abdominal pain with nausea and vomiting and the forming of a
“knot” in her right groin. He noted that she lifted heavy boxes at work. On examination,

2

Dr. Taylor observed a soft abdomen with no tenderness or distention. He diagnosed distal small
bowel obstruction associated with a right femoral hernia and cholelithiasis.
The employing establishment submitted a description of appellant’s duties as a rural
carrier.
In a November 9, 2012 decision, OWCP denied appellant’s occupational disease claim.
It accepted that she performed the duties of a rural mail carrier and that she was diagnosed with a
hernia. It denied appellant’s claim, finding insufficient medical evidence to establish that her
hernia was causally related to the factors of her employment.
On November 26, 2012 appellant requested a telephone hearing, which was held on
March 15, 2013. She described her duties as a mail carrier and stated that on July 6, 2012 she
experienced stomach pain after she loaded her mail vehicle. Appellant thought that the pain
would go away but it worsened and she requested assistance. When she returned home, she felt
a huge knot where the pain was coming from and decided to go to the emergency room.
Appellant underwent surgery and did not return to work. The hearing representative questioned
why she did not file a traumatic injury claim because she described an injury that occurred
during one work shift. Appellant explained that the employing establishment advised her to file
an occupational disease claim. She noted that she submitted medical information to support her
claim.
In an undated handwritten statement, appellant related that on July 6, 2012 she went to
the emergency room after returning home from work. She was seen by an emergency physician
and underwent surgery.
In a July 10, 2012 pathology report, Dr. Richard E. McLendon, Board-certified in
anatomic and clinical pathology, related appellant’s history of incarcerated right femoral hernia
with associated small bowel obstruction. He diagnosed small bowel and hernia sac, multiple
portions of small intestine, one with luminal dilation, vascular congestion and mucosal necrosis
and fibromembranous tissue consistent with hernia sac.
In a November 30, 2012 note, Dr. Martin stated that on July 7, 2012 he examined
appellant in the emergency room for generalized abdominal pain with nausea and vomiting and a
knot in her right groin. He reported that she underwent a small bowel resection and mesh repair
of the right femoral hernia. Dr. Martin opined that appellant’s injury was work related.
By decision dated May 30, 2013, an OWCP hearing representative affirmed the
November 9, 2012 decision. She found insufficient medical evidence to establish that
appellant’s hernia was causally related to factors of her employment.
On June 13, 2013 appellant submitted a handwritten request for reconsideration. She
submitted a May 13, 2013 SF-50 form, which noted that her last day of pay status was
July 10, 2012. On May 2, 2013 the Office of Personnel Management reported that appellant was
found disabled due to the hernia surgery. Appellant noted that Dr. Martin refused to provide his
detailed opinion as to how heavy lifting caused the hernia and she did not know why.

3

By decision dated June 28, 2013, OWCP denied appellant’s request for reconsideration
finding that the evidence submitted was not sufficient to warrant further merit review under
5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence2 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.3 In an occupational disease claim, appellant’s burden requires
submission of the following: (1) a factual statement identifying employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.5 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6
ANALYSIS -- ISSUE 1
Appellant alleged that she sustained a hernia with small bowel obstruction as a result of
the duties she performed as a mail carrier. OWCP accepted that her employment duties involved
lifting heavy boxes and loading her mail vehicle. On July 6, 2012 appellant was diagnosed with
a right femoral hernia and small bowel obstruction. OWCP denied her claim finding insufficient
medical evidence to establish that her hernia condition was causally related to factors of her
employment.
Appellant submitted hospital and surgical records from Dr. Martin. She was seen in the
emergency room on July 7, 2012 for complaints of a one-day history of a mass in the right groin
associated with severe pain, nausea and vomiting. A CT scan of the abdomen revealed a small
bowel obstruction. Dr. Martin diagnosed bronchitis and a strangulated right femoral hernia with
2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

3

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
4

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

5

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

4

small bowel obstruction. He stated that appellant underwent a small bowel resection with mesh
repair of right femoral hernia that day. In a November 30, 2012 note, Dr. Martin stated that her
injury was work related. Although he provided a medical diagnosis and an opinion on causal
relationship, the Board notes that he did not provide any medical explanation as to how
appellant’s duties as a mail carrier caused or contributed to her hernia condition or small bowel
obstruction. The Board has held that a medical report is of limited probative value on the issue
of causal relationship if it contains a conclusion regarding causal relationship which is
unsupported by medical rationale.7 Although Dr. Martin generally concluded that appellant’s
condition was work related, he did not describe any specific employment factors or address how
her duties as a mail carrier resulted in her diagnosed condition or the need for surgery.
Rationalized medical opinion evidence must relate specific employment factors identified by the
claimant to the claimant’s condition with stated reasons by a physician.8 The Board finds that
Dr. Martin’s reports are insufficient to establish appellant’s claim.
The additional medical evidence by Drs. Dyer, Taylor and McLendon is also insufficient
to establish causal relationship. In July 7 and 10, 2012 reports, the physicians provided findings
on examination and diagnosed small bowel obstruction associated with a right femoral hernia.
Dr. Taylor noted that appellant related that she was lifting heavy boxes at work. None of the
physicians, however, provided any opinion on the cause of her hernia or explained how her mail
carrier duties contributed to her condition. The Board has found that medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.9 The reports, therefore, are insufficient to establish
appellant’s claim.
On appeal, appellant contends that she submitted sufficient medical evidence to establish
her claim. As noted, however, the Board finds that the medical evidence of record does not
provided a rationalized medical opinion addressing how her work duties as a mail carrier caused
or contributed to her hernia condition. Appellant did not meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation.10 OWCP’s regulations provide that OWCP may

7

S.E., Docket No. 08-2214 (issued May 6, 2009); T.M., Docket No. 08-975 (issued February 6, 2009).

8

L.F., Docket No. 10-2287 (issued July 6, 2011); Solomon Polen, 51 ECAB 341 (2000).

9

R.E., Docket No. 10-679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).

10

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB
372 (2008).

5

review an award for or against compensation at any time on its own motion or upon application.
The employee shall exercise her right through a request to the district Office.11
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.12
A request for reconsideration must also be submitted within one year of the date of
OWCP’s decision for which review is sought.13 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or provided an argument
that meets at least one of the requirements for reconsideration. If OWCP chooses to grant
reconsideration, it reopens and reviews the case on its merits.14 If the request is timely but fails
to meet at least one of the requirements for reconsideration, OWCP will deny the request for
reconsideration without reopening the case for review on the merits.15
ANALYSIS -- ISSUE 2
The Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law; she has not advanced a relevant legal argument nor previously
considered by OWCP; and she has not submitted relevant and pertinent new evidence not
previously considered by OWCP.
By decision dated May 30, 2013, an OWCP hearing representative affirmed the
November 9, 2012 decision finding insufficient medical evidence to establish that appellant’s
hernia was causally related to factors of her employment. In a handwritten statement dated
June 13, 2013, appellant requested reconsideration. She submitted personnel documents
addressing her heavy rural route, that she stopped work on July 10, 2012 and was subsequently
retired due to disability arising from her hernia. The Board notes that these documents are not
relevant to appellant’s occupational disease claim. The underlying issue in this case was whether
her hernia condition was causally related to her employment duties. That is a medical issue
which must be addressed by probative medical evidence.16 Appellant’s statement and the
personnel records are not medical evidence. Accordingly, they are not relevant or pertinent to

11

20 C.F.R. § 10.605; see also R.B., Docket No. 09-1241 (issued January 4, 2010); A.L., Docket No. 08-1730
(issued March 16, 2009).
12

Id. at § 10.606(b); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
13

Id. at § 10.607(a).

14

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

15

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

16

See Bobbie F. Cowart, 55 ECAB 746 (2004).

6

the underlying issue in this case and are not sufficient to require OWCP to reopen her claim for
consideration of the merits.17
Appellant did not submit any evidence along with her request for reconsideration to show
that OWCP erroneously applied or interpreted a specific point of law or advances a relevant legal
argument not previously considered by OWCP. Because she did not meet any of the necessary
requirements, she is not entitled to further merit review. The Board finds, therefore, that OWCP
properly refused to reopen appellant’s case for further consideration of the merits of her claim
under 5 U.S.C. § 8128.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
stomach condition was causally related to factors of her employment. The Board also finds that
OWCP properly denied her request for reconsideration under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the June 28 and May 30, 2013 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: January 27, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

See James W. Scott, 55 ECAB 606 (2004).

7

